Mr. Justice ThacheR
delivered the opinion of the court.
This is an appeal from the probate court of Yazoo county.
Washburn, whose letters of administration, de bonis non, of the estate of Martin, had been recalled without permitting him to render an account thereof, petitioned at a subsequent term of the. court for leave to render an account in order to charge the estate with certain claims of his own originating out of alleged, payments made by him for necessary expenses in carrying on his administration. A general demurrer to his petition was allowed, and the petition directed to be dismissed.
The petition in this state of the case could not be entertained, and the demurrer was properly allowed. The petitioner shows that he had ceased to sustain the relation of administrator, and a probate court has no authority or jurisdiction over him but *220while that relation exists. Smith et al. v. Hurd et al. 7 How. 200 ; Bell v. Suddeth et al. 2 S. & M. 532. The letters of administration of the petitioner having been revoked, the court could no longer adjudicate upon the accounts of an administration which no longer existed.
Judgment affirmed.